         Case 3:20-cv-00140-BSM Document 6 Filed 08/13/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

PECO FOODS, INC.                                                             PLAINTIFF

v.                          CASE NO. 3:20-CV-00140 BSM

MAINES PAPER & FOOD SERVICE, INC.                                          DEFENDANT

                                        ORDER

       Pursuant to Peco Foods, Inc.’s notice of voluntary dismissal [Doc. No. 5], this case

is dismissed without prejudice, with each party bearing its own, costs, expenses, and legal

fees. Fed. R. Civ. P. 41(a)(1)(A)(i).

       IT IS SO ORDERED this 13th day of August, 2020.


                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
